Explanations of vote
Ladies and gentlemen, I should like to make a proposal: as there are a number of you who have requested several explanations of vote, when I give you the floor, please provide all your explanations, in sequence, in one speech.
Oral explanations of vote
Mr President, every day more and more of my constituents find it nigh impossible to make ends meet. Then I pick up a report like this and I discover that EUR 1.6 billion of European taxpayers' money has been spent on this edifice that is the European Parliament, then I discover that EUR 9.3 million has been lavished upon the political parties in the European Parliament, and then I look and see a reaffirmation of a commitment to a 30% reduction in carbon emissions by 2020, but not a single mention of the most outrageous emission of all - that which flows from the unnecessary travel to this place, 12 times a year. This report is appalling in what it exposes as regards the conduct of this Parliament.
Mr President, let me put Mr Allister's comments into context: the European Parliament costs each citizen GBP 1.74 - I say 'pounds' for the benefit of Mr Allister - per year. By comparison, the House of Commons costs each of its citizens GBP 5.75 per year; the House of Lords GBP l.77 for each citizen of the United Kingdom. In other words, this Parliament is far cheaper to operate per citizen.
However, that does not mean we must rest on our laurels. Of course we should be vigilant, and of course we should cut costs. The point made by Mr Allister about the 12 part-sessions a year costing so much money in Strasbourg is, of course, a correct observation. But this decision does not lie in the hands of the European Parliament: it lies in the hands of the Member States, who, unfortunately - in Edinburgh, under the chairmanship of John Major - made it a legal obligation for the European Parliament to come here 12 times a year. I would call on the Member States to reconsider that decision.
Mr President, this is on the question of the discharge to the Council. It raises again this gentlemen's agreement, which dates from before direct elections, that Parliament and the Council, as two branches of the legislative authority, each retain fully the responsibility for their own internal budget without each other looking at each other's budget internally or criticising it.
I think the time has come for us to re-examine this gentlemen's agreement, not least because the budget of the Council now includes not only its administrative budget as an institution, as a co-legislature with us, but also contains a budget which potentially will get bigger in the future for executive functions in the field of common foreign and security policy.
The gentlemen's agreement was never intended to apply to executive functions. It was never intended to shield that from parliamentary scrutiny, and I think it is high time that we enter into talks with the Council to reconsider that agreement.
(FR) Mr President, I abstained from the vote on the 2007 discharge of the European Parliament's budget because of some paragraphs in this report that are inspired by the disinformation and untruths published in the media, especially here, relating to the Members' voluntary pension fund.
Mr Cohn-Bendit can sleep soundly because, as a taxpayer, he will not be asked to guarantee the rights of those fund members who are already retired, nor those of their widows nor of their dependants, nor those of the Members who will cease working here on 14 July.
If he thinks that the Members who belong to the voluntary pension fund should not take part in the vote on the discharge, he would do well to put his own house in order. Moreover, he gladly participates in the vote on credits from our budget that are used to finance his allowances, although it has just become known, as required for the sake of transparency, that, for example, he has only once in five years set foot in a meeting of a committee of which he is a member. His legendary diligence for the legislative work of this House - it is not enough to blare out drivel and hold press conferences - should encourage him to be more discreet, but as he is a relic of 68, one certainly cannot expect any better of him.
Furthermore, Mr President, no statements, even though they emanate from the group chairmen, are going to change any part of the legal responsibilities of this Parliament, which are written in stone.
Mr President, we have just voted through the funding for a vast array of Euro-agencies and quangos - the Medicines Agency, the External Borders Agency, the Aviation Safety Agency, and so on - and it seems to me that these are objectionable on three grounds. There is the Euro-sceptic argument against them, there is the legal argument against them and there is the democratic argument.
The Euro-sceptic argument I do not expect will have much traction in this House. It is the very obvious point that these things do not need to be done at Brussels level. The legal argument again I do not expect to have much traction: it is that a lot of these agencies, although they would have been given legal force by the Lisbon Treaty or European Constitution, have no proper legal base at the moment. But the democratic argument I think might have some echo of authenticity even with federalist colleagues and it is this. When a parliament like this contracts out the day-to-day administration of its policies to organisations that we barely visit, that we almost never see - we get the odd committee visit maybe once a year - and we expect them to be carrying out the policy with our signing the cheques obligingly every year, we have diminished our democracy.
Hayek said that the devolution of power to external agencies, while a regular feature, is nonetheless the first step by which a democracy surrenders its powers. Colleagues here, federalist or Euro-sceptic, should all be aware of the danger.
(ET) I truly have a lot of comments. I have never done this before, but I considered it important to do so today. I would namely first like to speak about Mr Grosch's report, which I voted for, and also supported the recommendations of the transport commission, because I believe that one rephrased and updated regulation should be passed in place of the two present regulations that pertain to bus services. This step will help ensure clarity and reduce bureaucracy.
(ET) Next is Silvia-Adriana Ţicău's report, which I also supported, because it also makes it possible to ensure even more uniform implementation of the new regulation on road transport. I believe that, considering the international nature of this area, we should plan to enable Europe-wide queries from registers, in order to better protect clients from unfair competition.
(ET) I too supported Mr Grosch's report, because it is devoted to transport and helps improve the efficiency and legal security of the internal market for road transport, reduce administrative costs and permit fairer competition. I believe that in the framework of the integration of the common European market, we should in coming years also abolish restrictions on access to the internal markets of Member States.
(ET) Mrs Ţicău's second report, on the energy efficiency of buildings, earned my support, because it will help realise the challenges that Europe faces in the area of energy supply and energy demand. This means that it will help save 20% of energy consumption through increased energy efficiency. Investments in energy efficiency will help revive the European economy today, because they will create almost as many jobs, and maybe even more, than investments in traditional infrastructures. Increasing energy efficiency is the most effective means for the European Union to achieve the objective of reducing CO2 emissions, create jobs and reduce the European Union's increasing dependence on external energy suppliers.
(ET) Mr Gauzès' report - I am not sure if I pronounced his name correctly - concerns rating agencies, and I supported this report, because shortcomings and errors in ratings and supervision over them have contributed to the rise of the present financial crisis. The fact that there are only a few ratings agencies, their area of operation is global and their head offices often lie outside the EU causes me to wonder how effective European legislation can be in this area. I agree that cooperation between the EU and third countries must be intensified for the solution of this problem, and that that is the only means to achieve a harmonised regulative basis.
(ET) About the report concerning the rights of passengers when travelling by sea and inland waterway - regulation in this area is very welcome, because this step would also help to increase the rights of Europeans travelling with these means of transport, and guarantees our consumers equal rights when using different modes of transport.
(ET) Mr Albertini's report on the rights of bus travellers earned my support because measures that protect bus travellers will help to finally eliminate the inequality that prevails in the European Union, and ensure the equal treatment of all passengers, as is already the case with users of air and rail transport. Since this piece of legislation concerns both transport operators and passengers, and provides for many new obligations for transport operators, it is reasonable that a slightly longer period of implementation be granted to service providers in order to achieve a better result.
(ET) Mrs Jensen's report on intelligent transport systems - their implementation has proved their effectiveness, making transport more efficient, safer and more secure, as well as helping to achieve the political objective of making transport cleaner. For these reasons, I voted in favour of the report.
(ET) Mr Ulrich Stockmann's report on the Marco Polo II programme is worth supporting because it makes it possible to reduce highway congestion, improve the environmental protection methods of transport systems, and promote the combination of modes of transport. I am, however, concerned that every year there are fewer and fewer applications for financial assistance and thus planned projects that could be financed in the framework of this programme.
(ET) I supported Mr Duchoň's report because rail transport has a very important role in the framework of European transport, even today, despite the continual reduction in goods transport. I also supported the report because I agreed with the rapporteur that this piece of legislation must be prepared in such a manner that in the future the railway network becomes efficient for all users.
(ET) This morning we also discussed and just voted on certain reports from the health care package. I supported the protection of patients' rights in cross-border health care, because I am of the opinion that elected representatives in the European Parliament have too long been satisfied with lawyers making law in this area - law should be made by politicians, i.e. Members of Parliament elected by European voters. This is the last opportunity to deal with and pass this directive.
(ET) Mr Trakatellis's report on rare diseases is like an addition to the report on patients' rights, which I supported, although I did not support recommendation 15 in that report, because that recommendation belongs in the last century, and politics should not influence genetic research.
(ET) The report concerning urban traffic and the action plan in that area earned my vote, because urban transport plays a very important role in EU freight and passenger transport. As a result, the preparation of a separate urban transport strategy is altogether justified.
(ET) Lastly, I would like to mention Mrs Anne Jensen's report on the action plan for intelligent transport systems, because this action plan focuses on geographical consistency.
Today we mark the anniversary of the greatest of all Englishmen and perhaps the greatest dramatist and writer mankind has produced. It is a characteristic of Shakespeare's work that, whatever experiences we carry to them, they always illuminate our experiences more than our experiences illuminate the plays. I can do no better today than to quote John of Gaunt's dying speech from Richard II, which not only beautifully describes our budgetary problems in Britain but also our situation here in Europe.
First, on the budget:
'This land of such dear souls, this dear dear land [...]
Is now leased out - I die pronouncing it - like to a tenement or pelting farm.'
But then listen to his description of the Lisbon Treaty or European Constitution:
'England, bound in with the triumphant sea,
Whose rocky shore beats back the watery siege
Of envious Neptune, is now bound in with shame,
With inky blots and rotten parchment bonds.
That England that was wont to conquer others
Hath made a shameful conquest of itself.'
If there is a better description than that, I have yet to hear it.
I was unaware that you possessed such a talent for rhapsody. You recited it very well.
Mr President, when we vote on issues in the European Parliament we should always be sure that we take the moral lead.
It is quite right for us to be talking about energy efficiency. Frankly, I have no problem with that at European level, national level or local level. I think more of it can be done at local government level, but it is good to share best practice and ideas at the European and national level.
However, in taking that lead, we have to show moral leadership. How can we talk about the energy efficiency of buildings when we continue to operate out of two Parliament Chambers, one here in Strasbourg and one in Brussels? What about the CO2 emissions of the Parliament in Strasbourg, when we are talking about tens of thousands of tons of CO2 emissions every year? It is time to stop the hypocrisy, to show leadership and to close down the Strasbourg Parliament.
Mr President, let me start by paying tribute to my colleague, John Bowis, and I am sure we all wish him a speedy recovery. Thank goodness that he was able to take advantage of a health-care system from another country. He, a British citizen, was able to take advantage of the excellent health-care service in Belgium.
These are a few steps in the right direction for citizens right across the EU to be able to make a decision on where to go for health-care services. If patients are given information about the recovery rates for different diseases in a number of different countries, and they are given the choice, then they are able to choose in which country they would recover best. To take advantage of those health-care services is a positive step in the right direction.
I have often criticised some of the initiatives that we discuss in this place, but I think this is a positive move. We look forward to offering choice and greater service to patients right across the European Union.
- (CS) I would also like to explain my vote on the Crowley report - Term of protection of copyright. I voted against the report, which has not been properly considered but which should effect the price paid by consumers for music over the next 45 years. I would like to help ordinary artists and to do this we need legislation in the area of regulating contractual terms and collective management and establishing a social care system, pension schemes or changes to licence tariffs. Impact studies show that only 2% of revenues are shared among ordinary artists, with the rest going to recording companies and the biggest artists. Subsequent redistribution will harm promising small artists, with consumers and taxpayers also paying hundreds of millions of euros more. The proposal complicates matters for libraries, archives, art schools and independent film makers. There is no clear impact on audio-visual artists. All legal authorities are warning against the proposal and I therefore voted against it.
(FR) Mr President, as regards Mrs Jensen's report, that is, the report on the proposal for a directive on the deployment of intelligent transport systems, I voted in favour. The objective of this directive is to guarantee the interoperability of the information and communication technologies used in transport systems.
Innovation in the transport area must be encouraged, in particular where it can improve vehicle safety. The fact is, innovation will lose its usefulness if we do not guarantee that it can be applied across the whole European area.
This directive should allow us to contribute to a reduction in the number of deaths on European roads, by reducing both the risk of collision and the seriousness of any accidents. I would remind you that the European Union has set itself the objective of halving the number of deaths on roads by 2010 when compared with the levels in 2000.
In this respect, I regret that the directive on cross-border cooperation in the field of road safety, which we adopted several months ago now, has still not been adopted by the European Union transport ministers, as it would also allow lives to be saved by facilitating the enforcement of penalties against motorists who break the law in a Member State other than the one in which their vehicle is registered.
(FR) As regards Mr Duchoň's report on rail freight corridors, I would like to say that the European Parliament has just adopted this report on the European rail network for competitive freight. I voted in favour of this report, which should allow increased and improved transport of goods by rail.
European action in this area was necessary. The way rail freight transport currently operates is in fact unsatisfactory, offering too few guarantees, in terms of reliable timetables, to the companies that wish to use rail to transport their goods.
Now, we have to make rail freight more attractive to companies because, if some goods go from being transported by road to being transported by rail, it means that fewer greenhouse gases are emitted and there are fewer trucks stuck in traffic jams on the roads and motorways.
I now hope, therefore, that the transport ministers of the Member States will follow the path opened up by the European Parliament towards a better performing European rail freight network.
(DE) Mr President, I voted against Mr Trakatellis's report as a result of the scandalous Amendment 15, which confuses the curing of diseases with the murder of unborn human beings and reeks of eugenics. We need to be clear on this: human beings have a right to life from the moment the egg and the sperm fuse until their natural death, and this amendment fundamentally brings that right to life into question. An unborn human being would no longer have a right to life, simply because he or she has a disease. That is the precise opposite of medicine - it is murder.
For that reason, Mr Trakatellis's report is unacceptable and this amendment is a scandal that discredits this Parliament, which has otherwise time and again served bioethics and the protection of unborn human life well.
(DE) Mr President, for the first time since becoming a Member of this House, I voted in the vote on discharge against discharge of the Commission and I should like to explain my reasons: my basic concern is the manner in which the European Commission handled the accession of the two new countries, namely Romania and Bulgaria.
We have a great many problems to contend with in Romania and Bulgaria, with widespread corruption, with a lot of money, a lot of European money that has gone missing. The European Commission did not start freezing this money until 2008. We lost a great deal of money in 2007 and now have to contend with control systems which are barely even there or control systems which only function intermittently. In Romania we have extensive corruption and problems with the judiciary to contend with. All this has to be blamed on the pre-accession process.
I want to give a sign, to say to the European Commission that, in future, it must deal with accessions differently and to also say to it that, had it been observed in other countries in the past, it could be progressing much more successfully now had it wanted to.
I should like to call on the Commission to help both countries put financial control systems in place that are worthy to be called as much and to help rectify the systemic weaknesses in these two countries. Otherwise we shall have a permanent problem here, a permanent pain in the neck for the whole of Europe.
Written explanations of vote
in writing. - (DE) The European Parliament voted today on Mr Casaca's report on discharge in respect of the implementation of the budget of the European Parliament for the 2007 budgetary year. The report also addressed the question of the pension fund of the European Parliament.
The European Parliament pension fund is a voluntary pension fund. The pension fund has now got into financial difficulties and a deficit has accrued.
The Free Democratic Party in the European Parliament is opposed to using tax revenue to clear the deficit. It is irresponsible to expect European taxpayers to pay for these losses. Any such plans should be averted. The Free Democratic Party in the European Parliament voted against discharge in respect of the implementation of the European Parliament's budget. The possibility of using tax revenue to clear the deficit has not been totally excluded.
in writing. - British Conservatives have been unable to approve discharge of the 2007 European budget, section I, European Parliament. We are insistent that the parliamentary budget must deliver value for money for the European taxpayer and we are, therefore, supportive of most of the rapporteur's report. In particular, we note with approval the progress that has been made in the implementation of the Parliament's budget, as recorded by the Court of Auditors' report 2007. We also support the rapporteur's remarks regarding the Members' voluntary pension fund. However, in line with our traditional approach, we will continue to vote against granting discharge until we see real progress towards the achievement of an unqualified statement of assurance from the European Court of Auditors.
in writing. - Today, the Green Group voted in favour of the Casaca report on EP discharge 2007.
We want to stress that with the adoption of this report in plenary, the presidium of this House should take up its responsibility and act immediately on the text adopted as far as the voluntary pension fund is concerned, and that clear decisions should be taken to the effect that under no circumstances will the voluntary pension fund be bailed out with extra money from Parliament's budget, either directly or indirectly, and that the list of participants in the fund will be made public without further delay.
It should be made clear that, in so far as Parliament has to guarantee the pension rights of its Members, it should also have full control of the fund and its investment policies. We expect these decisions to be taken before the end of April 2009.
in writing. - I abstained as I am a member of the Pension Fund.
in writing. - We have voted against the Casaca report on the 2007 Discharge of the European Parliament for of three reasons. Firstly, we oppose the situation whereby the MEPs' voluntary pension fund is being funded by taxpayers' money. Secondly, we oppose the situation whereby taxpayers' money can be given to a private pension fund where the list of participants and beneficiaries is kept secret and is not published.
Thirdly, we completely opposed to using even more taxpayers' money to cover the pension fund's current deficit as a result of speculative investments. We do support paragraphs 105 and 109 of the Casaca report, which remedy some objections we have concerning the voluntary pension fund of the MEPs, but because the Casaca report does not change the existing situation, we have voted against giving the discharge in respect of the implementation of the European Parliament's budget for the financial year 2007.
in writing. - We voted against the Casaca report on the 2007 Discharge of the European Parliament for three reasons. Firstly, we are against the situation that the MEPs voluntary pension fund is being funded by taxpayers' money. Secondly, we are against the situation that taxpayers' money can be given to a private pension fund where the list of participants and beneficiaries is kept secret and is not published.
Thirdly, we are completely against using even more taxpayers' money to cover the pension fund's current deficit as a result of speculative investments. We support paragraphs 105 and 109 of the Casaca report, which remedy some objections we have concerning the voluntary pension fund for MEPs, but because the Casaca report does not change the existing situation, we have voted against giving discharge in respect of the implementation of the European Parliament's budget for the financial year 2007.
in writing. - (NL) Unfortunately, I had to miss the beginning of the vote, but I fully share the tenor of the reports on discharge and, in particular, the Casaca report. It would be irresponsible if we, especially in these times, were to make up the deficit in the pension fund with tax money. A possible deficit in the fund is a matter for the fund and its members, not for the European taxpayer.
Parliamentarians are held up as an example and must be careful in their use of Community funds. That applies to their incomes, pensions and expenses. I am therefore pleased that Parliament has granted its approval to this report.
in writing. - (SV) I refuse to grant discharge to an institution that squanders more than EUR 1 billion on extra pension insurance, two thirds of which is funded by public money. Members of the European Parliament who are involved in this extra pension fund must accept a reduction in these luxury pensions, just as low-earners have been forced to accept a reduction in their pensions. The discharge relates to 2007, but we cannot wait a year to express our criticism of a decision made in 2008 concerning extra payments to the pension fund.
in writing. - (SV) I abstained from the vote, as I left the voluntary pension fund on 21 April 2009 and therefore did not want to affect the result of the vote.
in writing. - We, as MEPs, are meant to represent and serve the people of Europe. All of our constituents are suffering from the consequences of the economic crisis, especially in the loss and diminishment of their pensions. In my own constituency of Munster, Ireland, many workers face a very uncertain old age because the pensions that they have paid into have lost a great deal of value, or in some cases they have lost their pensions completely with the closure of their companies.
In voting on this report, I am happy to declare that I have an interest, as Parliament's rules demand. As a Member I pay into a pension fund. However, I do not see this as a conflict of interest.
To me it seems unreasonable for MEPs to expect immunity, and we should equally bear the burden of the economic crisis. As an MEP I uphold the citizens' interests before my own.
in writing. - I voted against the Casaca report on the 2007 Discharge of the European Parliament for three reasons. Firstly, I am against the situation that the MEPs' voluntary pension fund is being funded by taxpayers' money. Secondly, I am against the situation that taxpayers' money can be given to a private pension fund where the list of participants and beneficiaries is kept secret and is not published.
Thirdly, I am completely against using even more taxpayers' money to cover the pension fund's current deficit as a result of the speculative investments. I do support paragraphs 105 and 109 of the Casaca report, which remedy some objections I have concerning the voluntary pension fund of the MEPs, but, because the Casaca report does not change the existing situation, I voted against giving the discharge in respect of the implementation of the European Parliament's budget for the financial year 2007.
This proposal clarifies the rules on becoming a road transport operator.
New rules are proposed with the aim of increasing the safety and excellence of this activity, and also ensuring common financial management criteria for these undertakings.
The obligations to have a trained manager responsible for managing the undertaking's transport activity and to prove the undertaking's financial standing are signs of this new approach to this activity.
Other important elements of this text are the points on personal data protection, the creation of a register with public and confidential sections, and also the end of so-called 'letter-box' companies.
The requirements for accessing the profession, namely repute, financial standing and professional competence, correspond to a clarification of this activity, which we hope will allow it to prosper in a more transparent manner, affording customers better protection and safety.
in writing. - I oppose the compromise reached between the rapporteur and the Council on the rules for access to the international road haulage market. We believe that creating new frontiers and new restrictions on cabotage in the transport sector is not the solution to the problems the road transport sector is facing as a result of the economic crisis. Moreover, from an environmental point of view, we cannot accept restrictions such as the requirement that the goods carried in the course of an incoming international carriage have to have been fully delivered before a cabotage operation can be carried out. This is entirely at odds with the reality of road transport and stands in the way of efficient organisation of freight transport. This will lead to more empty trucks.
However, I strongly support a very strict approach concerning access to the occupation of road transport operator. If we have strict rules concerning access to the profession we do not need to fear for an open European transport market.
in writing. - I accept the need to improve the energy efficiency of buildings, and I am persuaded that the EU can play a positive role in this respect. In fact, I think this report does not attach enough importance to the energy efficiency of buildings in the wider context of addressing environmental concerns such as climate change.
Making buildings more energy efficient is relatively simple, relatively low cost and relatively beneficial. Making buildings more energy efficient would also have a massive positive impact on carbon emissions in the EU. However, the European Commission has consistently sidelined energy efficiency as a flagship policy in favour of hammering the motor industry. I am convinced that making car manufacturers the scapegoats for climate change is a deeply flawed and counterproductive policy.
Sadly, in my constituency of north-east England, Nissan has recently announced job losses and a scaling back of production. It would be naïve to ignore the role of EU regulation in the current crisis afflicting the car industry. This crisis could largely have been averted with a more balanced EU environmental policy that attached appropriate importance to the energy efficiency of buildings.
I voted in favour of Mrs Ţicău's report as I believe that improving the energy performance of buildings is vital for protecting the environment, as well as for reducing the energy losses sustained by consumers.
At the same time, Europe's citizens must not bear all the costs alone for improving the energy performance of buildings. The EU and Member States must earmark the necessary financial resources for this purpose. They must create by 2014 an Energy Efficiency Fund financed by the Community budget, the European Investment Bank (EIB) and Member States with a view to promoting public and private investments in projects aimed at improving energy efficiency in buildings, applying reductions in Value Added Tax (VAT) for goods and services relating to energy efficiency and renewable energy, and extending the eligibility criteria for financing from the European Regional Development Fund (ERDF) the improvement in the energy performance of buildings, not only residential. Other instruments include direct public expenditure projects, loan guarantees and subsidies, as well as social grants.
The price and reliability of energy supply are critical factors in EU competitiveness. Increasing energy efficiency is one of the most cost-effective ways for the European Union to deliver its CO2 emission goals, create jobs, reduce costs for business, address the social impacts of energy price rises and reduce the EU's growing dependency on external energy suppliers.
The energy performance of buildings currently represents around 40% of energy consumption and, by recasting this directive, it will be possible to improve the current situation. All relevant actors must be made aware of the benefits of improving energy performance and must have access to relevant information on how to go about it. It is therefore vital that the financial instruments to support the improvement of the energy efficiency of buildings should be accessible to local and regional authorities.
in writing. - I welcome the initiative to ensure the effectiveness of energy performance of buildings. Clearly there is a balance to be had between the necessity of action to prohibit CO2 emissions where we can, and economic costs. The idea of energy certification of such buildings is one of the key issues which can help drive consumption in an informed way.
in writing. - We are completely in favour of more stringent rules regarding financial activities and credit rating agencies. However, we chose to vote against the report by Mr Gauzès today. This is because the report is insufficient and does not put enough emphasis on the right issues. There is a strong need for public credit rating agencies which do not work for profit, since this is the only way to avoid conflicts of interests in the rating process. This question was not raised in the report in a satisfactory manner.
I support without hesitation Mr Gauzès's report. He has again shown his qualities as a negotiator. It is fortunate that a compromise could be reached quickly on this text.
By providing itself with a regulatory framework for rating agencies, Europe is in the forefront and showing the way, whilst the United States has still not reacted practically in this area. Part of the credibility of and the confidence in the capital markets relies on the ratings produced and published by these agencies.
The regulatory framework that we are establishing today should be able to improve the conditions in which these ratings are prepared, provided they are used in a supervisory framework for regulated activities.
However, it was important for the compromise not to take the form of solutions that merely aimed at prohibiting any reference to ratings in any context whatsoever, where the latter had not been established in the framework of this regulation. Besides it being somewhat detrimental to the major freedoms, such as freedom of expression and of trade, such an approach would probably have favoured non-European markets, to the detriment of those domiciled in Europe, and would probably also have favoured private and confidential financial transactions, to the detriment of public transactions subject to rules on transparency. The chosen solution, therefore, has my full approval.
in writing. - (SV) The situation in the world economy is still turbulent, and, as recently as yesterday, the International Monetary Fund announced that the financial crisis may well get even worse yet. It is hardly likely to surprise anyone that this is a time of festivity for those with a zeal for regulation and control.
However, to start outlining extensive control systems for the operation of the finance market even before the investigations have been carried out and the analyses are complete is a dreadful mistake. Several important players, including the Bank of Sweden, believe that the Commission has succeeded, in a less than credible manner, in demonstrating a market failure that justifies further regulation of the credit rating agencies.
This clearly does not worry the EU. The legislators in Brussels are prepared instead for the turbulence on the world markets to give the EU cause to boost their own positions. If there is a system in the world today that is global in the true sense of the word it is the finance markets. Additional control of the credit rating agencies, for example, should, therefore, if and when it is judged necessary, be initiated and planned at the global level. Since this House is seeking solutions within the framework of EU cooperation, I have chosen to vote against the report.
in writing. - I am completely in favour of more stringent rules regarding financial activities and credit rating agencies.
I did however choose to vote against the report by Mr Gauzès today. This is because the report is insufficient and does not put enough emphasis on the right issues. There is a strong need for public credit rating agencies which do not work for profit, since this is the only way to avoid conflicts of interests in the rating process. This question was not raised in the report in a satisfactory manner. This is only one example of the failings of this report.
in writing. - (DE) We are now erasing grey zones on the financial markets and imposing stricter requirements, and not before time. However, this only treats the symptoms, not the causes. Deregulation over recent years has allowed new - and, thanks to their complexity, obscure - money market products to sprout up. In this sense, I voted in favour of stricter financial supervision, even though that alone will not suffice by a long chalk.
If we want to prevent such houses of cards from being built in future, the only thing to do is to ban the risky financial products. However, a supervisory authority of our own would certainly create more bureaucracy, but would not bring about more economic reason and an end to the casino mentality.
in writing. - While the credit rating agencies have to accept some degree of blame for the failures in the securitisation of sub-prime mortgages which led to the financial crisis, it is with some regret that the UK Conservative delegation has voted to accept the plans to regulate the CRAs drawn up in the Gauzès report. CRAs should not be seen as a scapegoat, given that equally at fault were the banking and regulatory culture that relegated risk strategies to the back rooms.
We hope that the EU, the United States and the CRAs can work together to create a system that operates properly. For this to happen, a heavy-handed regulatory approach needs to give way to one that accepts the element of risk in all investments and which allows a degree of acceptance of ratings undertaken outside the scope of what we have today voted. Above all, it needs to be flexible enough to adapt to new circumstances and to let the market breathe.
in writing. - (SV) I did not participate in this vote on account of my special connections with the credit rating industry.
in writing. - The G20 recommendations to the Working Group on Financial Services clearly call for greater transparency and regulation of credit rating agencies. This report, which was a response from the European Parliament to the G20, is the right balance. However, there is some question that remains on the level of competence that CESR will have to demonstrate if they are to play a central role in such regulation.
in writing. - (IT) Thank you, Mr President. I voted in favour.
Council (EC) Regulations No 11/98 and No 12/98 led to the creation of the single market for the international carriage of passengers by bus and coach. This liberalisation has contributed to the steady increase in the volume of traffic relating to the sector, which, has undergone continuous growth from the mid-1990s to today.
This positive trend, however, has not been accompanied by the protection and upholding of passengers' rights: passengers have pointed out many problems, including cancellations, overbooking, loss of luggage and delays.
Unlike passengers who choose other modes of transport, bus and coach users remain unprotected because of a gap in Community legislation.
I therefore welcome the proposal of the Committee on Transport and Tourism, which seeks to establish their rights by means of the document on which we are about to vote. In particular, the proposal is especially interesting since it holds carriers liable in the event of death or injury, introduces compensation and assistance in the event of cancellations and delays, recognises the rights of people with reduced mobility or other disabilities and establishes bodies responsible for overseeing this regulation and handling complaints.
It is an important step towards equal rights for all passengers.
in writing. - The European Union has created a successful internal market with unprecedented movement of capital, services and people. However, creating this freedom of movement is not enough in itself. We must protect the citizens of EU countries as they travel throughout the Union, and we must ensure equity of access to our transport services.
We have seen the success of EU policies for passenger access and compensation rights in the air transport sector, and I warmly welcome the fact that the EU has come forward with similar proposals for other transport sectors. However, it is important that we respect at all times the specific nature of each different transport sector. While the same principles of rights and fair access and equivalent rights should hold for all forms of transport, we must take into account the characteristics of each one. Otherwise we will fail both the passenger and the operator.
I am happy that in this passenger rights package, covering sea, inland waterway and coach and bus transport, the European Parliament has produced legislation that is fair and balanced and that will prove to be extremely effective in protecting and promoting the rights of passengers in the EU.
in writing. - Conservatives welcome the overall aim of improving passenger rights, access for the disabled and creating a level playing field for international bus users, and for this reason voted in favour of the report. However we would have liked to see an exemption to regional services as the UK has liberalised markets that have moved beyond public service contracts to open competition. In addition, the proposal does not appear to recognise the local nature of bus services operating in border areas. Conservatives also have concerns about the proportionality of certain aspects of the proposed regulation, particular the liability provisions. Unlike the rail and aviation sectors, the bus and coach industry consists of a significant number of small and medium enterprises with limited resources.
Bus and coach passengers should enjoy rights similar to those of rail and air passengers. That is the philosophy contained in this report.
In fact, and as a matter of principle, all passengers must be equal before the law.
However, there are many reservations to be made.
They arise from the very nature of this sector, which is dominated by micro-enterprises and SMEs. We cannot be satisfied with measures such as those proposed in plenary which, on the pretext of increased protection for passenger rights, merely introduce unmanageable restrictions for bus and coach drivers and inevitable fare increases for the passengers themselves.
Why should we expect a driver, whose job it is to drive safely, to take a special course that will allow him or her to provide assistance to persons with reduced mobility or disabilities?
Why not give a clear-cut exemption from the scope of this new European regulation to regular urban, suburban and regional transport services, which are themselves covered by public service contracts?
Why seek to create rights to compensation to a value of 200% of the ticket price in cases where boarding is refused because of overbooking?
In France, the Fédération nationale des transporteurs de voyageurs has proposed pragmatic solutions to all these problems. Some have been heard. Not all. That is a shame.
Mr Albertini's report aims to help create the conditions for a clearer framework on the use and operation of bus and coach transport. By resolving issues linked to the rights of persons with reduced mobility and also by laying down clearer rules in the event of death or injury to passengers, and also in the event of loss or damage of luggage, this report helps to increase the security of both passengers and undertakings. Solutions are also indicated for cases of compensation and assistance in the event of cancellation, delay or interruption of a journey.
The conditions are thus created for better information to be provided to passengers, before, during and after the journey. Their rights are also clarified, as too are the responsibilities of operators, in order to make them more competitive and safer.
I voted for Brian Crowley's report on the term of protection of copyright and related rights, because it promotes European performers and European music.
The European Parliament's proposal introduces extended benefits for performers, who will be protected during their entire lifetime, on a par with the situation in the US and in line with European principles valuing creativity and culture.
I feel that extending the term of protection from 50 to 70 years will encourage investment in musical innovation and result in greater choice for consumers, allowing Europe to remain competitive with the world's major music markets.
Portuguese managers in this sector regard this as an extremely important issue for the European and Portuguese music industries. They confirm that the Commission's proposal to extend the term of protection for performers and record producers over recorded works will meet a need, allowing Europe to remain competitive with the world's major music markets.
There is obvious support from performers and producers as nearly 40 000 performers and musicians have signed a petition calling for the European Union to reduce the disparity with other countries, which already have longer terms of protection.
It is hoped that extending the term of protection will encourage reinvestment in a very wide variety of new music, resulting in greater choice for consumers. It should also be noted that the record industry makes a huge contribution in terms of employment and tax revenue and is a major exporter of intellectual property.
For these reasons, as raised by the managers mentioned above, I voted for the compromise text put to the vote today. This approval will allow a consensus to be established between the Council and Parliament and will facilitate the adoption of the directive by the Council.
in writing. - I voted for Amendment 79 to turn the proposal on extending the term of sound copyrights beyond 50 years back to the committee.
In my opinion the Commission's draft needs to be better prepared, and therefore Parliament should take more time in order to make its decision. In its present version the Commission's draft seems to provide an objective ground to establish artificial monopolies in cultural works.
I fully agree that many artists benefit too little from their work. However, the solution is not to indulge the production companies more, but to really shift benefits from them to artists and performers.
in writing. - It is not fair that composers of songs or the designer who does the artwork for the CD get protection of their rights for their life plus 70 years, while the performer currently only has 50 years from publication. The term has not kept up with life expectancy, meaning that musicians lose the benefit for their work just as they retire and most need the income. Talented musicians are being short-changed by the current system. 38 000 performers asked for our support to redress this discrimination. This is about the equalisation of rights for ordinary working musicians.
I regret that there have been many false claims about this legislation. At a time of economic downturn we need to support our creative industries and artists who contribute to our GDP, jobs, growth and global exports. This law will do much to help poor musicians who deserve to be treated equally. I hope the Council and Commission can accept the Parliament vote to bring in this law before the end of this parliamentary term.
in writing. - (NL) The Dutch Labour Party (Socialist Group in the European Parliament) supports the amended proposal because it contains a significant number of positive elements for artists, such as protection for the integrity of the artist and the fund for session musicians. We voted for the amendments that are intended to give artists 100% of the income that derives from the extension of the term. The compromise reached is a step in the right direction, but is certainly not yet optimal.
The Dutch Labour Party has serious concerns, however, about the position of more minor artists who, in exchange for making a record, must forego whatever income from the recording exceeds their advance. We therefore hope that the Commission will soon come up with proposals to improve the position of artists vis-à-vis record companies, including with regard to contracts relating to the first 50 years of associated rights.
in writing. - Although I strongly support the idea of copyright extension, this proposal has become unfit for purpose. The EU has shown its inability to address the problem in a logical and efficient way, and so I have voted to reject it.
Establishing the second Marco Polo programme is an important step as it ensures the necessary financial assistance for those measures intended to increase and improve the environmental performance of the freight transport system.
This proposal follows on from the evaluation of the effectiveness of the first Marco Polo programme, which concluded that, to date, only 64% of the modal shift target has been achieved, a long way from the estimated targets.
It is hoped that the new Marco Polo programme will benefit from improved financial conditions in order to pursue the targets set, which will now also include projects involving motorways of the sea as well as projects involving measures to reduce traffic congestion.
I believe that this programme, which seeks to encourage and support projects shifting road freight transport to the sea, rail and inland waterways, must be fully able to help reduce congestion and pollution and ensure efficient and more environmentally-sustainable transport.
in writing. - (DE) The report by the Committee on Transport and Tourism does not take sufficient account of the real interest of rail transport as a whole in better use being made of the capacity available.
Infrastructure operators are to be obliged to retain capacity reserves for occasional traffic in their annual network timetable. This preliminary requirement leaves infrastructure operators no flexibility to take decisions on such measures in real time. The Commission's original proposal has even been tightened up, as capacity reserves must guarantee adequate quality for international facilitated freight traffic paths.
The extent to which requests for paths by railway companies are actually used cannot be approximately estimated for planning purposes. These capacities are removed in advance from the timetabling process, with the result that other, later path requests cannot be satisfied. If the already marginal network capacities are not used by freight companies, they will ultimately be eradicated to the disadvantage of all users. This regulation would achieve precisely the opposite of the actual objective, which is better use of available capacities.
In order to limit the negative impact on passenger traffic and freight traffic requested in the short term, a regulation is needed which allows the infrastructure operators to decide if such a measure is suitable, taking account of the demands of passenger rail traffic or how better account can be taken of the needs of freight rail traffic.
in writing. - (NL) More and more cross-border, long-distance freight transport is being shifted from rail to road. Important reasons for this are that more motorways are being built, direct rail connections to businesses companies are being abandoned and road transport has steadily become cheaper in relative terms. These causes are generally forgotten. All our attention is focused on two other reasons. One is that coordination between railway companies in the various Member States is insufficient, as a result of which freight wagons must wait for unnecessarily long periods before they are linked up to a locomotive that will move them further along. There is now a solution to this problem in the form of shuttle trains with a regular timetable.
The other critical point is that this transport is slow because it has to wait for passenger trains, which have priority. The Duchoň report was intended to abolish the priority for passenger transport. On busy stretches, this can mean an imposed obligation from the EU to override regular timetables by dropping a number of trains. Voters will soon realise that this deterioration in service is thanks to Europe. Instead of limiting passenger transport, a solution is needed to deal with bottlenecks and shortages in railway capacity. It is good that the text has been toned down in this respect.
in writing. - (DE) Freight traffic is concentrated mainly on the roads at present and the proportion carried on rail and water or by air is declining. In times of ever-narrowing margins and extreme competition, overtaking manoeuvres by lorry drivers, coupled with overtired drivers and overloading, are a fatal cocktail of risks. In addition to the risk of accident, freight traffic, which has a tendency to break down, is untenable from the point of view of congestion, noise and environmental pollution.
It is high time to get freight on to the railways, but for that we shall need better technical solutions and logistics models for coordination and organisational networking. This report is a step in the right direction, which is why I voted for it.
The creation of a true internal rail market is hugely important to the objectives of the European policy on sustainable transport, or, in other words, to the future of Europe and its transport. It is also important in terms of allowing this sector to become an integral part of the measures which will help to ensure that the Lisbon Strategy is a success.
Rail freight is also a very important factor in the various areas of operation of transport.
The creation of a European rail network for freight, with trains running smoothly and crossing easily from one national network to another, will hopefully enable improvements to be made in the use of infrastructures and facilitate more competitive freight.
I believe it is vital to support measures which aim to improve the situation in the rail freight sector, with the prospect of this sector becoming fully integrated and integral to the whole future European transport network.
in writing. - I congratulate the rapporteur and the European Commission for their courage in trying to prioritise rail freight throughout the EU.
Personally I would have liked a more radical proposal, one that would have put in place a strategy that included priority pathways on certain routes and a recognition from the rest of the railway industry that rail freight is important, needs developing and must be supported.
Two areas are stifling rail freight in Europe. Firstly, the real lack of interoperability, particularly in signalling; and secondly, the Railway industry itself - in particular, passenger operators and infrastructure providers who collude with each other to ensure that rail freight is placed at the bottom of the pile when it comes to pathing and timetabling.
At least this report is a start in ending that comfortable marriage of convenience that exists and giving rail freight operators at least a chance in developing their business.
If we allow the status quo to remain, there will be no rail freight left in twenty years' time. We must act now to make rail freight viable, attractive and competitive, or we will never be able to get freight off the road.
in writing. - I applaud the work of my colleague John Bowis on this dossier, which represents a landmark in patients' rights. Conservatives support patient mobility within the EU and see it as a way of strengthening public healthcare provision.
It is perhaps instructive that this issue first came to prominence because of a case in the UK's National Health Service. A woman who chose to travel to France for a hip replacement when her local health authority kept her waiting too long was denied reimbursement back home. But she took her case to the European Court of Justice, which established an important principle - that patients have the right to travel to another EU Member State for treatment and then be reimbursed by their national public healthcare provider.
I am no fan of the ECJ, which is a major factor in the EU's constant accumulation of new powers, but this ruling was immensely significant. I hope many of my constituents who have been badly let down by the Labour government's mismanagement of the NHS will be able to benefit from the ideas in this report.
in writing. - (FR) I voted against the report on cross-border health services as it meets neither the EU objective on a high level of health, in accordance with Article 152 of the Treaty, nor the demand of European citizens to be able to enjoy safe, quality healthcare, close to home.
The report does not make prior authorisation the rule for being able to receive treatment in another Member State of the EU. Prior authorisation allows the financial equilibrium of the social systems to be managed, whilst giving patients guaranteed conditions for reimbursement and the information they require before receiving any hospital treatment abroad.
It is not acceptable, either, that improvement in the quality of health care should be achieved by making treatment providers compete, or to argue the principle of the free movement of patients: the latter depends above all on their state of health.
The amendments adopted are too vague, opening the way to problems being settled by the European Court of Justice.
This directive only reinforces health inequalities between Europe's citizens, as only those who can pay health costs in advance will be able to choose quality services.
The fundamental issue is that this report was adopted without altering the Article 95 basis or, in other words, with health in the internal market being regarded as a good, which is unacceptable. It would therefore have been better to reject the Commission's proposal, as we argued. However, unfortunately, the majority did not agree with our position.
As a result, patients' rights in cross-border healthcare do not safeguard the exclusive competence of Member States with regard to deciding how to organise and finance their healthcare systems. This also includes their competence with regard to establishing prior authorisation systems for the purposes of hospital treatment abroad.
The right of citizens to health, and also the rights of those working in the sector, are not guaranteed. What we needed to do was increase solidarity and coordination between the social security systems in the various EU Member States, particularly by applying, reinforcing and more appropriately responding to the rights and needs of health service users.
We therefore voted against the report.
in writing. - (DE) I voted in favour of the directive on patient rights in cross-border healthcare, because it provides patients with greater legal security. Especially in areas of the European Union close to borders, such as my home town in the large region of Germany, Belgium, Luxembourg and France, or in rural regions with a shortage of medical services, the promotion of patient mobility is an important component in improving and increasing the efficiency of health services.
The German health services sector will profit from cross-border patient mobility, if patients from other EU Member States make greater use of our high standard of medical services, for example in rehabilitation. However, the sovereignty of the Member States must be retained. The Member States themselves are responsible for providing medical care and for organising their health systems. In keeping with the principle of subsidiarity, the directive should only regulate areas which concern the cross-border mobility of patients. Our high quality and safety standards in Germany must not be compromised. Ethical standards, which the Member States comply with for good reason, such as, for example, in artificial insemination, DNA analysis or assisted suicide, must not be called into question.
I welcome the objectives of this report which seek to facilitate the healthcare of patients in a Member State other than their own and to clarify the post-treatment reimbursement procedures that are currently lacking in European legislation. Safe, effective, quality treatment should therefore become accessible to all European citizens via cooperation mechanisms between Member States.
However, I would insist that the Member States have sole competence to organise and fund health systems. Prior authorisation for hospital treatment is the instrument that is key to being able to exercise this power. It goes without saying that the exercise of this right must respect the principles of proportionality, need and non-discrimination.
As for the legal basis, I would argue for a twin legal basis in order to guarantee respect for national competences. In fact, the Commission's proposal included many attempts to encroach on this area via the back door.
The final text must strike a fair balance between patients' rights and the Member States' national competences in the health sector.
in writing. - On behalf of the British Labour delegation in the European Parliament I welcome many of the positive aspects of the Parliament's report on the proposal for a directive on cross-border healthcare. In particular, we support the amendments which make it clear that national governments will remain fully responsible for organising their national healthcare systems and setting out the rules of treatment.
However, we remain concerned that the rules as drafted are not clear enough. Patients travelling to another EU country for treatment must know whether they will be reimbursed and have all the necessary information on the type and quality of healthcare in the host country. The Labour delegation therefore calls for the directive to make it clear that Member States can establish a system of prior authorisation. We also support a dual legal base of Articles 152 and 95 to make sure health issues, rather than internal market concerns, are the priority. The Labour delegation abstained on the final vote to indicate that these two concerns need to be addressed at second reading.
in writing. - I abstained on this report because it does not give enough of a guarantee on the protection of the integrity and funding of Britain's National Health Service, nor will it provide certainty or clarity for the minority of patients who can afford to travel to take up healthcare in another EU Member State.
The Tory MEPs in the European Parliament have one objective in mind with their proposal to reintroduce their discredited health voucher system by the European back door; under their proposals the wealthy few would get vouchers to take NHS money out of the UK for private treatment in the rest of Europe. People paying their taxes expect to see their money invested in the NHS to pay for healthcare at home, not being diverted to other EU health systems. It is no surprise that, only recently, Tory MEP Dan Hannan advocated a privatised approach to healthcare.
In a recent debate on cross-border health payments between Britain and Ireland, the Tory shadow health minister Andrew Lansley said that NHS resources are always precious and attacked the payment of GBP 180 million of NHS money to Ireland. However, the Tories have failed to back our proposal for a clear prior authorisation system, which is crucial to protect precious NHS resources and NHS services.
in writing. - (EL) I voted against the Bowis report and the Commission proposal, because their very legal basis proves that financial interests and an uncontrolled market take precedence over patients' rights to better and more complete healthcare. This proposal negates predictions of a social Europe and solidarity and will give rise to situations in which only the most affluent will have access to the much-advertised facility of cross-border healthcare.
It will result in the dismantling of national healthcare systems and will drive out patients looking abroad for healthcare. Healthcare is and must remain the responsibility of the Member States. Dealing with healthcare as a marketable commodity instead of a public service is unacceptable. Moreover, the draft directive proposes a system of compensation for the costs of cross-border healthcare which is superfluous, given that compensation for healthcare costs was introduced in 1971 under the regulation on cooperation between social security systems.
in writing. - I abstained on this report because I desperately want people to receive the treatment they urgently need. However, the issue of pre-authorisation is of concern to me. Prior authorisation in this directive negates patients' rights. It is the reason patients went to the courts in the first place, and those court judgments are the reason we are here today voting on cross-border health. By including pre-authorisation in this directive, we are back where we started. Death by geography will remain the rule and patients will face the same obstacles as they do now when seeking authorisation to travel for treatment.
I also deeply regret that this report fails to retain a legal basis that puts the health of patients first. Instead it has been a wasted opportunity where the health of patients is used as a commodity for profit.
in writing. - The key amendments on prior authorisation failed. These amendments were essential to the preservation of the NHS in Scotland and the UK as a whole. We lost the vote on the dual legal base, which would have allowed public health to be included rather than the legal base solely being the single market. Due to the loss of both these key areas and the fact that this is first reading, I had no option but to abstain.
in writing. - (NL) Patient mobility is a fact, but the necessary legal certainty for patients and healthcare workers is not yet here. For this reason, the Commission's proposal for a directive is a good thing. I also value the efforts of Mr Bowis to reach a compromise on this fiendishly difficult subject. Thanks to his efforts, substantial improvements have been made to the Commission's proposal. Nevertheless, I was unable to support the final report because two points relating to the competence of Member States to organise and finance their healthcare system were not included.
We appealed for the incorporation of a legal base that allows Member States to charge foreign patients the true cost and to have them co-pay for the care they receive in our country. Furthermore, we were always in favour of allowing Member States to refuse patients in certain circumstances, for instance where there are serious waiting lists. This is particularly important in Belgium, a small country with a relatively large inflow of foreign patients.
The text as adopted today in this plenary does not offer sufficient guarantees to this effect. For these reasons I abstained in the final vote.
in writing. - (EL) The anti-grassroots policy of the EU and of the bourgeois governments is lowering the standards of public health services, resulting in stress for patients, waiting lists, a lack of various services, heavy taxes, a lack of cover for uninsured persons and immigrants and so on.
The drastic reduction in social benefits, the commercialisation and further privatisation of health systems and the attack on insurance rights are making it easier for large business conglomerates to reap huge profits from the lucrative health sector.
The directive on 'patient mobility' promotes the single health market, the application of the freedoms of the Treaty of Maastricht and the mobility of patients and of health professionals in order to safeguard the commercialisation of health.
A refund of part of the costs of care abroad is a trap to obtain grassroots consent to the commercialisation of and multi-track healthcare and to class discrimination to the right to life.
Patients' rights can only be safeguarded under a purely free public health system which covers all the health requirements (specialist and otherwise) of the entire population, regardless of their financial or insurance status. Only such a system, which can develop within the framework of a grassroots economy, from grassroots power, can guarantee the quantitative adequacy of and qualitative improvements to services and effective protection for the health and lives of the workers.
in writing. - (IT) I voted in favour.
Sector studies have comprehensively shown how 10-12% of users who go to hospitals in Europe to be cured of their illness each year become ill through hospital-acquired infections. When converted into figures, these percentages are even more frightening: it is calculated that the number of patients within the European Union who have contracted hospital-acquired infections is around 5 million people.
Going back to the speech made by my fellow Member, Mrs Sartori, safety and health care efficiency can be improved by setting out a programme that, above all, takes account of these fundamental points: 1) increasing the number of nurses specialising in infection control; 2) implementing training for healthcare and paramedical workers, focusing especially on nosocomial infections and the antibiotic resistance of the viruses which cause them; 3) enabling new discoveries coming from research on these diseases.
I voted for the proposal on patient safety. Although the quality of healthcare in Europe has improved substantially due to advances in medical science, medical procedures can sometimes damage patients' health. Some adverse effects are caused by avoidable medical errors or infections arising during treatment.
This report contains the following important proposals: improved gathering of information at local and regional level; better information provided to patients; increased numbers of nurses specialising in infection control; encouragement of education and training for healthcare workers; and greater focus on hospital-acquired infections. I fully support these measures.
in writing. - I welcome the proposed initiative to improve healthcare for people suffering from rare diseases. Due to the particular nature of diseases such as rare cancers, auto-immune diseases, toxic and infectious diseases, there is not enough expertise and resources available for them, yet nevertheless they affect 36 million EU citizens.
Strengthening cooperation between specialists and research centres across Europe and information and service exchanges is a natural way for the European Union to assist its citizens. It is a direct way of providing benefits to you. This proposal urges Member States to set up new centres and training courses to maximise the potential of scientific resources on rare diseases and pool together existing research centres and disease information networks. I support these measures and encourage more Member State cooperation, which will allow greater mobility for patients and experts to serve you, the citizen.
I voted for the report on rare diseases, because I feel that concerted action in the field of rare diseases at the European Union level and at the national level is an absolute necessity. Although the incidence of each rare disease is very low, millions of Europeans are affected because there are many rare diseases.
I feel it is vitally important to support independent organisations, provide access to information on rare diseases, create specialist centres in the various Member States, create training courses at existing centres, and mobilise experts and professionals. Adequate resources need to be provided to ensure immediate action in the field of rare diseases.
in writing. - I will be voting for the report by Mr Trakatellis. I recognise the fact that there are many rare diseases that are orphaned from research as medical institutes engage in a form of triage, ignoring the plight of those suffering from unusual diseases that offer little in the way of profits compared to those potentially available from common diseases.
This is particular true of rare genetic diseases that are hereditary. I believe we should encourage research in these areas by underpinning an element of the research costs. In doing this I declare an interest in that one of these diseases is to be found within my family.
in writing. - (DE) The explicit call in Amendment 15 for rare diseases to be eliminated through genetic counselling of carrier parents and for healthy embryos to be selected through pre-implantation diagnostics (PID) is not merely contrary to current laws in Germany. In light in particular of German history, it would appear to be unacceptable and intolerable as a matter of principle to demand or recommend the eradication and selection of disabled persons, even if they have not yet been born.
Alarmingly, these proposals and wordings reveal a total lack of respect for the value of every human life, regardless of whether we are talking about sick or healthy people. The addendum tabled replaces the call for therapeutic treatment of rare diseases with the objective of preventing the birth of sick people.
This is not compatible with the spirit and letter of European and international declarations of human rights. The actual objective of convincing European policy should be to help people affected or at risk of disease, not their early selection on the basis of quality criteria.
The report and individual amendments, especially Amendment 15, are not in keeping with my Christian values. That is why I voted against the report.
in writing. - There are many issues in this resolution which I support. However, I could not support the overall report because of the inclusion of issues which I believe to be, and indeed are, matters of subsidiarity - that is, the competence of the Member State - and therefore not issues about which the European Parliament should adopt a view. The subject of eugenic practices is one such subject which, through the adoption of Amendment 15, was included in this resolution. I did not support Amendment 15. This subject is a matter for subsidiarity, and not for the European Union, which does not, and should not legislate on eugenic practices. So I could not support the overall report.
in writing. - British Conservatives have been unable to approve discharge of the 2007 European budget, section III, European Commission. We are insistent that the parliamentary budget must deliver value for money for the European taxpayer and we are, therefore, supportive of the rapporteur's report. In particular, we support the rapporteur's criticism of the Commission's failure to ensure that Bulgaria and Romania achieve adequate standards of financial control. However, we must point out that for fourteen consecutive years the European Court of Auditors has been unable to give an unqualified statement of assurance for the general European accounts. The European Commission bears ultimate responsibility for the accounts and therefore, in line with our traditional approach, we will continue to vote against granting discharge until we see real progress towards the achievement of an unqualified statement of assurance from the European Court of Auditors.
I voted, along with the rest of Romania's contingent in the PPE-DE Group, against Jean-Pierre Audy's report on the discharge for implementation of the European Union general budget for the financial year 2007 as Amendment 13 was not accepted. The ECA report for the 2007 financial year still refers exclusively to the projects from 2000-2006 as 2007 was, for the most part, a preparatory phase for implementing the 2007-2013 programmes. As a result, the impact of the new regulations provided for the 2007-2013 programming period, which are simpler and stricter than those applied up until 2006, cannot be evaluated yet.
I would like to stress the need to simplify the procedures for implementing the Structural Funds, especially management and control systems. The system's complexity is one of the causes of the irregularities from Member States. I would also like to emphasise the need for the simplification measures proposed by the Commission during the review of the regulations applicable to the Structural Funds for the 2007-2013 period as a response to the current financial crisis. Such simplification procedures are crucial for reducing the administrative burden at national, regional and local level. It is important to make sure that such simplification procedures help reduce the error rate in the future.
in writing. - (NL) The Dutch People's Party for Freedom and Democracy (VVD) has voted against the granting of discharge to the European Commission. The VVD is of the opinion that the Commission has made too little progress in promoting the introduction of the national declaration in the Member States. To date, only four countries have done so, one of which is the Netherlands. Moreover, the VVD is of the opinion that the Member States of the EU still make too many mistakes in allocating European money, as has become clear from the audits carried out by the European Court of Auditors. The Court of Auditors issued an adverse audit opinion, among other things with regard to rural policy, cohesion and structural policy. The VVD considers that the audit systems in these areas must be improved. Progress over the past five years has been too slight.
Mr President, I voted for the Commission's discharge in connection with the implementation of the EU budget for 2007.
At the same time, I must mention that I voted against texts in this report which were aimed at introducing the compilation of quarterly reports on the management of resources from the Structural Funds and the Cohesion Fund, especially in the case of Bulgaria and Romania. I voted against them because I firmly believe that in cases where we require more control, it is a good idea to implement this simultaneously and to the same degree for all Member States, and not only for one or two of them. I also share the concern of Parliament and the rapporteur, who indicates that the resources for Bulgaria which have been frozen or withdrawn by the European Commission amount to almost EUR 1 billion.
As the report stated, these losses and frozen resources were basically imposed due to irregularities regarding invitations to tender and eligibility of expenditure, failure to use investment funds for their intended purpose and to a lack of administrative capacity, amongst other reasons. I would like to conclude by sharing with you my concern that Bulgarian citizens will be deprived of instruments promoting European solidarity and they will undeservingly pay for the mistakes of their government.
in writing. - I voted to support the 2007 discharge for the European Commission, but I did so with some reservations.
Five years ago President Barroso promised a clean bill of health before the end of his term, in terms of budgetary control and formal Statements of Assurance. Despite some progress, there are still gaps in this process.
Thus far, 22 countries have submitted an Annual Summary, meeting the basic minimum requirements of financial regulation, but not all are satisfactory. Only 8 countries have stepped up to the mark in providing a more formal analysis or Statement of Assurance, and sadly Ireland is not one of them. We need to make sure that when it comes to the discharge of the 2008 budget, significantly more progress is made.
The PD-L (Romanian Liberal Democrat Party) contingent in the PPE-DE Group voted against the report on the discharge for implementation of the European Union general budget for the financial year 2007, which makes reference to the management of European funds by Romania and Bulgaria.
The report on the discharge, which refers to irregularities involving access to PHARE funds prior to 2007, has retained the provision for drafting a special report on the management of Community funds in Romania and on measures recorded in the fight against corruption. Consequently, the PD-L group in the European Parliament voted against the report.
This special report is not justified insofar as there is already a cooperation and verification mechanism available, approved by the European Council in December 2006. Drafting an additional report weakens the credibility of the cooperation and verification mechanism already in operation. In fact, even the European Commission's reaction, via its spokesman Mark Gray, confirms the futility of such a measure as long as there are already tried-and-tested mechanisms available for detecting any irregularities in the management of Community funds.
in writing. - (NL) I voted against the granting of discharge because the Committee of the Regions in its current form cannot be taken seriously by anyone. Among other things because of the opaque definition of the term region, the Committee of the Regions is an extremely heterogeneous entity on which, in addition to European nations, urban agglomerations, for instance, are represented. It is also very odd that the regions have, in recent times, organised themselves into political groups without having received any democratic mandate from the voters to do so.
in writing. - British Conservatives are opposed to the Charter of Fundamental Rights of the European Union. I dispute the notion that the EU can bestow and regulate fundamental rights. I am also especially opposed to the Charter of Fundamental Rights because it has been adopted by the EU despite the fact that neither of the vehicles intended for the Charter's implementation - the EU Constitution and the Lisbon treaty - has been ratified.
Setting up an agency to oversee the Charter of Fundamental Rights was a colossal waste of taxpayers' money and an exercise in vanity. In fact, the same could be said for many of the EU's agencies, which duplicate work done at national level and unashamedly promote the EU's federalist agenda. Many people in my constituency see the huge sums wasted on this and other agencies as a kick in the teeth, especially at a time of economic crisis when they are giving up increasing amounts of their money in tax to fund the EU's profligacy.
in writing. - (NL) I voted against the granting of discharge, given that the European Fundamental Rights Agency is a superfluous institution, which, moreover, is hostile to the right of freedom of expression.
I voted for the motion for a resolution on the challenges of deforestation and forest degradation, as I believe that deforestation results in very serious environmental damage which is hard to reverse, such as, for example, disruption of water conditions, desertification, impact on the climate and loss of biodiversity.
There needs to be greater coherence between forest conservation and sustainable management policies and other EU internal and external policies. For this reason we need an evaluation of the impact on forests of EU policies on energy (especially biofuels), agriculture and trade.
I also believe that financial support for developing countries is absolutely vital to halt tropical deforestation. Reducing deforestation will play a very important role in the mitigation of and adaptation to climate change.
in writing. - (IT) I voted in favour.
Managing transport on the basis of the needs and requirements of citizens is one of the fundamental points for discussion of European Union policy. By means of the CIVITAS programme (promulgated in 2002), intended to promote the wide-scale distribution of urban transport, and the White Paper: 'European transport policy for 2010: time to decide.' (promulgated in 2001), which proposed the creation of a more optimal urban transport system, the Commission has already proposed a genuine action plan to optimise the quality of European transport. It has devised a system to gradually separate the increase in the demand for mobility from economic growth, so as to control environmental pollution in a more or less effective manner while keeping in mind the protection of the European production system. . The Commission, having acknowledged the situation, is therefore undertaking to guarantee all Community citizens a transport network that is simultaneously efficient and extremely safe.
There are five points on which we will need to focus our attention: 1) protecting the rights and duties of passengers; 2) enhancing road safety; 3) encouraging safety; 4) limiting road transport in order to stop congestion of land transport.
The current rapid growth in cities, combined with the concentration of European populations in urban centres, are facts which this European Parliament report tries to analyse in order to contribute to the vast amount of work that needs to be done in this area.
Bearing in mind respect for the principles of subsidiarity and proportionality, this report presents proposals which I regard as important.
The most significant point of this position adopted by Parliament is the attention that it draws to the scattering of measures, which may therefore lack cohesion, not only as a body of legislation, but in particular in terms of their implementation.
I agree with the need for a coherent approach, which includes encouraging the optimisation of various modes of transport in urban centres by improving urban scheduling. Moreover, I support continued research and innovation in this specific field, and collaboration by the Commission with the Member States, contributing where necessary to the exchange of information on good practices to be applied in the various countries. Finally, I want to underline the importance of European industry in the development of technologies which could improve the management, safety and energy efficiency of urban transport for European cities.
Thank you Mr President. I voted in favour of the Jensen report, which provides a comprehensive policy framework and defines actions for the coordinated deployment of Intelligent Transport Systems (ITSs) at EU level.
Road traffic congestion, increased CO2 emissions and road fatalities are identified as the major challenges that Europe's transport has to overcome and I feel that ITS is a key instrument for making transport more efficient, safer and secure and environmentally cleaner, thus contributing to the development of sustainable mobility for citizens and the economy.
I agree that ITSs can improve the living conditions of Europe's citizens and will also contribute to improved road safety, and reduce harmful emissions and environmental pollution. I firmly believe that Intelligent Transport Systems will increase traffic efficiency, thereby reducing traffic.
Although several applications have been developed or introduced for different transport modes (railway, maritime and air), there is no similar coherent European framework for road transport.